Citation Nr: 0804660	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Haglund's deformity 
with bilateral calcaneal heel spurs.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired in July 2005 with thirty years of active 
service.  

This appeal arises from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  No deformity of the feet was noted at service entrance 
examination in July 1975.  

2.  Beginning in September 1983, service medical records 
document the veteran has bony deformity of the heels, 
bilaterally which a podiatrist in February 2005 diagnosed as 
bilateral Haglund's deformity.  


CONCLUSION OF LAW

Bilateral Haglund's deformity with calcaneal spurs was 
incurred in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran was examined prior to service entrance in January 
1975 and his feet were noted to be normal.  Physical 
inspection in July 1975 did not reveal any additional defects 
of the feet.  In September 1983, service medical records 
reveal the veteran had a questionable bony deformation on the 
back of both heels.  He had a lifelong history of a bony 
prominence but only a six month history of discomfort and 
limping.  In November 1983 a marked Haglund's deformity on 
the retrocalcaneal areas of the left and right heels was 
documented.  In April 1998 bilateral heel spurs were present.  
A Podiatry record in February 2005 noted the veteran had a 
bilateral Haglund's deformity.  X-rays revealed large 
calcaneal heel spurs present.  

VA examination in May 2005 performed prior to the veteran's 
separation from the service includes diagnosis of bilateral 
calcaneal exostosis (Haglund's deformity).  

In January 2007 the veteran submitted photographs of his 
heels which showed large red bumps on the back of both heels.  

The RO denied the claim based on their findings that it was a 
congenital disorder.  At service entrance no deformity of the 
feet was found.  The veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakeable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  The notation in the September 1983 
records of history given by the veteran is not sufficient to 
rebut the presumption of soundness.  

The nature of the deformity is such that there is no 
necessity for a medical opinion to demonstrate either a 
current diagnosis or a nexus between the disorder found in 
service and the current findings.  The evidence supports the 
grant of service connection for bilateral Haglund's deformity 
with calcaneal spurs.  


ORDER

Service connection for bilateral Haglund's deformity with 
calcaneal spurs is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


